DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The following is a non-final, first action on the merits, in response to application filed August 30, 2021.  Claims 1-4 are currently pending.

Priority
Certified copy of priority document JP 2019-189435 dated October 16, 2019, electronically retrieved, and made part of record in the instant case. 

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 08/30/2021, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement hereby considered by the examiner.

Claim Objections
Claims 2, 3, are objected to because of the following informalities:  
Claim 2, line 5-6, recites, “superimposed write data”.  Suggest the phrase be amended to recite, 
-- the superimposed write data -- .  
Claim 3, line 5-6, recites, “the third transistor switches both according …”  It is not sufficiently clear what the term “both” mean with reference to the third transistor, does it mean the third transistor switches once due to the reproduced input clock and then again due to the read data, is not recited clearly.  
Appropriate correction is required.

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A non-statutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
	The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based e-Terminal Disclaimer may be filled out completely online using web-screens.  An e-Terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about e-Terminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
	Claims 1-4, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-5, of the issued U.S. Patent No. 11,135,969.  
	Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claims 1, 2, 3, and 4, in the present application are encompassed by the limitations of claims 1, 2, 4, and 5, respectively, of the issued patent No. 11,135,969, except, moving of display information from an outside to an inside of the display unit.   The issued patent No. 11,135,969, however, discloses moving of display information from an upper side to a lower side along a vertical direction of the vehicle when a controller is configured to do so.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure by the controller display information moving from an outside to an inside of the display, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art,  In re Stevens, 101 USPQ 284 (CCPA 1954).
	The analysis noted above shows limitations of the claim 1, in the instant application are similar enough to be encompassed by the limitations of claim 1, of the US Patent 11,135,969, as anticipation of all limitations is equivalent to obviousness and as such would have been obvious to one of ordinary skill in the art to implement the claims similarly recited in the instant application using the claims of US Patent 11,135,969 in order to implement such system (apparatus) claimed in the instant application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUTBUDDIN GHULAMALI whose telephone number is (571) 272-3014.  The examiner can normally be reached on 7:30am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571 272 3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/QUTBUDDIN GHULAMALI/   
Primary Examiner, 
Art Unit 2632.